         Case 2:20-cr-00210-PD Document 53 Filed 04/28/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
          v.                                 :      Crim. No. 20-210
                                             :
MICHAEL “OZZIE” MYERS                        :

                                        ORDER

      AND NOW, this 28th day of April, 2021, in consideration of the Government’s Motion

for Enlargement of Time (Doc. No. 37) and the Amended Scheduling Order (Doc. No. 42), it is

hereby ORDERED that Government’s Motion (Doc. No. 37) is DENIED AS MOOT.



                                                       AND IT IS SO ORDERED.


                                                       /s/ Paul S. Diamond
                                                       _________________________
                                                       Paul S. Diamond, J.
